Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-26-2007

Webb v. Williamson
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2566




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Webb v. Williamson" (2007). 2007 Decisions. Paper 193.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/193


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                                   NO. 07-2566
                                ________________

                             KEITH BRYAN WEBB,

                                          Appellant


                                          v.

                     WARDEN TROY WILLIAMSON;
                UNITED STATES PAROLE COMMISSION;
             LEGISLATIVE BRANCH OF THE UNITED STATES;
                          THOMAS MARINO
                 ____________________________________

                 On Appeal From the United States District Court
                      For the Middle District of Pennsylvania
                            (D.C. Civ. No. 06-cv-00778)
                 District Judge: Honorable Christopher C. Conner
                 _______________________________________

                    Submitted Under Third Circuit LAR 34.1(a)
                               November 2, 2007

             Before: AMBRO, FUENTES and FISHER, Circuit Judges

                           (Filed: November 26, 2007)
                           _______________________

                                  OPINION
                           _______________________

PER CURIAM

    Keith Webb appeals the District Court’s order denying his petition filed pursuant
to 28 U.S.C. § 2241. The facts of Webb’s conviction, parole proceedings, and current

claims are well known to the parties and need not be addressed in detail. Briefly, in 1985,

Webb was sentenced to life in prison. In August 2005, the United States Parole

Commission refused to release Webb on parole. After unsuccessfully appealing that

decision to the National Appeals Board, Webb filed his § 2241 petition in the District

Court for the Middle District of Pennsylvania. The District Court denied the petition, and

Webb filed a timely notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1291 and exercise plenary review over the

District Court’s legal conclusions. Funari v. Warden, 218 F.3d 250, 254 (3d Cir. 2000).

We agree with the District Court that Webb’s claims are without merit. Webb argues that

the District Court did not address his claim that the application of parole guidelines

enacted after the commission of his crime violates the Ex Post Facto Clause. Even if

Webb could show that the parole guidelines should be considered laws, see United States

ex rel. Forman v. McCall, 776 F.2d 1156, 1163 (3d Cir. 1985), he has not shown a

significant risk of an increase in punishment. See Garner v. Jones, 529 U.S. 244, 255

(2000).

       For essentially the reasons given by the District Court, we will affirm the District

Court’s judgment. Webb has filed a motion seeking to seal this opinion. Because we

have not gone into the details of Webb’s crime, we will deny his motion. Any concerns

Webb has for his safety should be directed to the appropriate prison officials.

                                           2